DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-24 and 29-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lange et al. [US 2012/0113416 A1].

Regarding claim 1, Lange et al. discloses a method of characterizing a semiconductor stack (as shown in Figs. 1 and 5) comprising: 
receiving a semiconductor stack (100) including one or more layers (101, 103); 
depositing a metal on a layer of the semiconductor stack to form a reflective surface having a thickness between 0.5 and 10 nm (paragraph [0029], see also claims 1 and 4); and 
imaging the reflective surface on the layer of the semiconductor stack to identify one or more defects or structures within the layer (paragraphs [0021], [0026] and [0028], see also claim 2).

Regarding claim 20, Lange et al. discloses a method comprising: 
receiving a semiconductor stack after development of a photoresist layer or a photoresist system disposed on the semiconductor stack (Fig. 8A, see also paragraphs [0026] and [0036]-[0037]); 
depositing a metal on the photoresist layer or a top layer of the photoresist system of the semiconductor stack to form a reflective surface having a thickness between 0.5 and 10 nm (paragraph [0029], see also claims 1 and 4); and 
inspecting the reflective surface on the photoresist layer or a top layer of the photoresist system of the semiconductor stack, with broadband plasma light, to identify one or more defects within the photoresist layer or the top layer of the photoresist system of the semiconductor stack (Fig. 8A, see also paragraphs [0026], [0029] and [0036]-[0037], see also claim 2).

Regarding claim 21, Lange et al. discloses a characterization system comprising: 
an imaging sub-system configured to acquire image data from a semiconductor stack including one or more layers (as shown in Figs. 1, 5 and 8A), wherein the semiconductor stack includes a metal layer having a thickness between 0.5 and 10 nm deposited on a layer of the semiconductor stack to form a reflective surface on the layer (paragraph [0029], see also claims 1 and 4); 
a controller communicatively coupled to the imaging sub-system, the controller including one or more processors configured to execute program instructions causing the one or more processors to:  receive image data of the reflective surface on the layer of the semiconductor stack from the imaging sub-system; and identify one or more defects or one or more structures within the layer based on illumination reflected from the reflective surface (paragraphs [0026], [0029] and [0036]-[0037], see also claim 2).

Regarding claims 5 and 6, Lange et al. discloses wherein the depositing a metal on the layer of the semiconductor stack to form the reflective surface having a thickness between 0.5 and 10 nm comprises: depositing a metal on the layer of the semiconductor stack, via physical vapor deposition, to form a reflective surface having a thickness between 0.5 and 10 nm, wherein the depositing a metal on the layer of the semiconductor stack, via physical vapor deposition, to form a reflective surface having a thickness between 0.5 and 10 nm comprises: depositing a metal on the layer of the semiconductor stack, via top-down directional physical vapor deposition, to form a reflective surface having a thickness between 0.5 and 10 nm (paragraph [0028]).

Regarding claim 7, Lange et al. discloses wherein the depositing a metal on the layer of the semiconductor stack to form a reflective surface having a thickness between 0.5 and 10 nm comprises: depositing at least one of aluminum, molybdenum, nickel, chromium, tungsten, rhodium, vanadium, or palladium or a compound of at least one of aluminum, molybdenum, nickel, chromium, tungsten, rhodium, vanadium, or palladium on the layer of the semiconductor stack to form a reflective surface having a thickness between 0.5 and 10 nm (claim 4).

Regarding claims 8, 17 and 29, Lange et al. discloses wherein the depositing a metal on the layer of the semiconductor stack to form a reflective surface having a thickness between 0.5 and 10 nm comprises: depositing a metal on a photoresist layer or a topcoat of a photoresist system after development of the photoresist layer of the semiconductor stack to form a reflective surface having a thickness between 0.5 and 10 nm, wherein the imaging the reflective surface on the layer of the semiconductor stack to identify one or more defects or structures within the layer comprises: imaging the reflective surface on the layer of the semiconductor stack after development of a photoresist to identify one or more defects or structures within the photoresist, wherein the imaging sub-system is configured to: image the reflective surface on the layer of the semiconductor stack after development of a photoresist to identify one or more defects or structures within the photoresist (Figs. 1 and 8A, see also paragraphs [0028]-[0029] and [0036]-[0037]).

Regarding claims 9, 10, 18, 19, 30 and 31, Lange et al. discloses wherein the depositing a metal on the layer of the semiconductor stack to form a reflective surface having a thickness between 0.5 and 10 nm comprises: depositing a metal on a photoresist layer or a topcoat of a photoresist system after etching of the photoresist layer of the semiconductor stack to form a reflective surface having a thickness between 0.5 and 10 nm, wherein the depositing a metal on the layer of the semiconductor stack to form a reflective surface having a thickness between 0.5 and 10 nm comprises: depositing a metal on one or more underlayers or a substrate, to form a reflective surface having a thickness between 0.5 and 10 nm, after cleaning of a photoresist layer or a photoresist system off the semiconductor stack, wherein the imaging the reflective surface on the layer of the semiconductor stack to identify one or more defects or structures within the layer comprises: imaging the reflective surface on the layer of the semiconductor stack after etch of a photoresist to identify the one or more defects or structures within one or more underlayers, wherein the imaging the reflective surface on the layer of the semiconductor stack to identify one or more defects or structures within the layer comprises: imaging the reflective surface on the layer of the semiconductor stack after cleaning of a photoresist to identify one or more defects or structures underlying the photoresist layer, wherein the imaging sub-system is configured to: image the reflective surface on the layer of the semiconductor stack after etching of a photoresist to identify one or more defects or structures within the photoresist, wherein the imaging sub-system is configured to: image the reflective surface on the layer of the semiconductor stack after cleaning of a photoresist to identify the one or more defects or structures underlying the photoresist (Figs. 1 and 8B-8C, see also paragraphs [0029] and [0036]-[0037]).

Regarding claims 11-13, 16 and 22-24, Lange et al. discloses wherein the imaging the reflective surface on the layer of the semiconductor stack to identify the one or more defects or structures within the layer comprises: imaging the reflective surface on the layer of the semiconductor stack, with an optical imaging system, to identify one or more defects or structures within the layer, wherein the imaging the reflective surface on the layer of the semiconductor substrate, with the optical imaging system, to identify one or more defects or structures within the layer comprises: imaging the reflective surface on the layer of the semiconductor stack, with at least one of a broadband plasma or laser scanning imaging system, to identify one or more defects or structures within the layer, wherein the imaging the reflective surface on the layer of the semiconductor stack to identify one or more defects or structures within the layer comprises: imaging the reflective surface on the layer of the semiconductor stack, with a scanning electron microscopy (SEM) inspection system, to identify one or more defects or structures within the layer, wherein the imaging the reflective surface on the layer of the semiconductor stack to identify one or more defects or structures within the layer comprises: imaging the reflective surface on the layer of the semiconductor stack, with illumination between 100-1000 nm, to identify one or more defects or structures within the photoresist layer, wherein the imaging sub-system comprises: a broadband plasma imaging sub-system, wherein the imaging sub-system comprises: a laser scanning imaging sub-system, wherein the imaging sub-system comprises: a scanning electron microscopy (SEM) imaging sub-system (paragraph [0026]).

Regarding claim 14, Lange et al. discloses wherein the imaging the reflective surface on the layer of the semiconductor stack to identify one or more defects or structures within the layer comprises: inspecting the reflective surface on the layer of the semiconductor stack to identify one or more defects within the layer (paragraph [0028]).

Regarding claim 15, Lange et al. discloses wherein the imaging the reflective surface on the layer of the semiconductor stack to identify one or more defects or structures within the layer comprises: performing a metrology measurement on the reflective surface on the layer of the semiconductor stack to identify one or more structures within the layer (paragraph [0026]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Lange et al. in view of Li et al. [US 2019/0178798 A1].

Regarding claims 2 and 25, Lange et al. discloses the characterization system /method, as applied above.

Lange et al. does not teach wherein the semiconductor stack comprises: a substrate; a mask disposed on the substrate; one or more underlayers deposited on the substrate; and at least one of a photoresist layer or a photoresist system disposed on the one or more underlayers or substrate.
However, Li et al. discloses wherein the semiconductor stack comprises: a substrate; a mask disposed on the substrate; one or more underlayers deposited on the substrate; and at least one of a photoresist layer or a photoresist system disposed on the one or more underlayers or substrate (Fig. 2A, see also paragraph [0028] and claim 13).
Therefore, it would have been obvious to one of ordinary skill in the art to provide a metal layer is disposed over the one or more structures which is patterned after formation of a hard mask layer over a top surface of the capping layer, as taught by Li et al. in the system of Lange et al. because such a modification provide techniques for forming a nanoscale surface for SERS applications (paragraph [0002] of Li et al.).

Regarding claims 3 and 26, Lange et al. discloses wherein the photoresist layer comprises at least one of a chemically amplified photoresist, a photoresist containing metal, or a metal oxide photoresist (paragraph [0041]).

Regarding claims 4 and 27, Lange et al. discloses wherein the one or more underlayers comprises an organic or inorganic underlayer or underlayers (paragraph [0039]).

Regarding claim 28, Lange et al. discloses wherein the metal layer comprises at least one of aluminum, molybdenum, nickel, chromium, tungsten, rhodium, vanadium, or palladium or a compound of at least one of aluminum, molybdenum, nickel, chromium, tungsten, rhodium, vanadium, or palladium (claim 4).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEORAM PERSAUD/Primary Examiner, Art Unit 2882